 

Exhibit 10.1

MEMORANDUM OF UNDERSTANDING

This Memorandum of Understanding (“Memorandum”) is made and entered into this
7th day of November, 2006, by and between Northwest Pipeline Corporation, a
Delaware corporation (“Northwest” or “Transporter”) and Cascade Natural Gas
Corporation (“Cascade” or “Shipper”). Transporter and Shipper are sometimes
referred to individually as “Party” and collectively as the “Parties”.

RECITALS:

Transporter owns and operates an interstate natural gas transmission system
subject to the jurisdiction of the Federal Energy Regulatory Commission
(“FERC”);

 

Shipper desires to become the prearranged shipper for certain available firm
transportation capacity on Transporter’s system, subject to the terms and
conditions of this Memorandum;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, and subject to all of the terms, conditions, and provisions herein
set forth, Transporter and Shipper do hereby memorialize, their understanding as
follows:

 

ARTICLE I
PREARRANGED TRANSACTION COMMITMENTS

1.                                       Cascade agrees to submit a prearranged
offer for 30,000 Dth/d of available TF-1 capacity between the receipt and
delivery points specified on Exhibit A hereto, for a primary term of 20 years
beginning on the later of November 1, 2009, or the in-service date of the
Jackson Prairie deliverability expansion, with standard bi-lateral evergreen
rights, and subject to the discount rate provisions and other considerations set
forth below. Northwest agrees to accept such prearranged offer for competitive
bid under the open season process provided in Northwest’s FERC Gas Tariff for
available capacity.

2.                                       The Parties agree that the prearranged
TF-1 transportation agreement (the “Discounted Capacity Agreement”) will be
subject to discounted reservation rates (subject to tariff revision to allow
such discounts), as follows:

(i)                                     Winter periods for the term of the
contract (each of November through March): Subject to Section 2 (iii) below, a
daily reservation rate equal to 60% of maximum TF-1 reservation rate as it may
change from time to time (i.e., equivalent to three months of maximum TF-1
rate).

(ii)                                  Summer periods (each of April through
October) for the term of the contract: Subject to Section 2 (iii) below, a daily
reservation rate equal to the maximum TF-I reservation rate, as it may change
from time to time, multiplied by the actual load factor for aggregate use of the
reserved capacity by Cascade and any replacement shippers, as provided in Rate
Schedule TF-I of Northwest’s Tariff (i.e., this would be equivalent to a 100%
load factor volumetric maximum rate for each dekatherm scheduled; thus, the
reservation rate will he zero if no capacity is used). This discount would apply
to all nominated receipt and delivery points.

1


--------------------------------------------------------------------------------




 

(iii)                               The foregoing winter period and summer
period discounts will apply only if nominations during the winter period are
limited to the JP receipt point. If on any day during a winter period Cascade or
any replacement shipper nominates from any other receipt point than Jackson
Prairie, the maximum TF-1 reservation rate will apply for the twelve months
following the last such occurrence.

3.                                       In consideration for the long-term
discounts set forth in Article I, Section 2, Cascade agrees to the following
terms and conditions. In the event that the prearranged transportation
transaction outlined in Article 1, Section 2 is posted on Northwest Passage,
pursuant to Article II, Section 2, and Cascade declines to match a higher bid,
as evaluated by Northwest pursuant to Article II, Section 3, in order to obtain
the subject capacity, Cascade shall not be bound by the terms and conditions
listed herein.

(i)                                     Execute the amendments necessary to
extend the primary term end dates for its
contracts as set forth below for five years:

Contract

 

Type

 

Current
Expiration

 

Contract
Demand

 

Extension

100002

 

TF-1

 

4/30/2015

 

206,123 Dth/d

 

4/30/2020

100064

 

IF-1

 

3/31/08

 

1,078 Dth/d

 

3/31/2013

100134

 

IF-1

 

11/30/2010

 

330 Dth/d

 

11/30/2015

100149

 

TF-1

 

11/30/2010

 

75 Dth/d

 

11/30/2015

100150

 

TF-1

 

11/30/2010

 

160 Dth/d

 

11/30/2015

132329

 

TF-1

 

1/31/2016

 

5,000 Dth/d

 

1/31/2021

100302

 

TF-2

 

10/31/2014

 

16,789 Dth/d

 

I 0/31/2019

100304

 

TF-2

 

10/31/2014

 

60,000 Dth/d

 

10/31/2019

100401

 

SGS-2F

 

10/31/2014

 

16,789 Dth/d

 

10/31/2019

100601

 

LS-1

 

10/31/2014

 

60,000 Dth/d

 

10/31/2019

 

(ii)                                  Convert its LS-1 contract to an
open-access LS-2F contract with a bi-lateral evergreen that can be converted to
a unilateral evergreen with a five-year notice provision once the necessary
tariff change is filed and approved.

(iii)                               Convert Cascade’s unilateral evergreen with
a one-year notice provision to a unilateral evergreen with a five-year notice
provision for all contracts listed above except Contract #100064 (subject to
approval of the necessary tariff changes for the SGS-2F and TF-2 contracts) and,
at Cascade’s option, convert the bilateral evergreen contract provision of
Contract # 100064 to a unilateral evergreen with a five-year notice provision.

(iv)                              Support all tariff changes necessary to
consummate the transactions contemplated herein.

(v)                                 Support the discount under the Discounted
Capacity Agreement in all of Northwest’s rate cases (under either section 4 or
section 5 of the NGA) during the term of the Discounted Capacity Agreement.

2


--------------------------------------------------------------------------------




 

(vi)                              Not oppose any third-party long-term discounts
related to the currently identified 187,000 Dths/d of available TF-1 capacity
north from JP in any of Northwest’s rate cases (under either section 4 or
section 5 of the NGA) during the term of the Discounted Capacity Agreement.

(vii)                           Not oppose reallocation of costs due to reduced
billing determinants related to any of Cascade’s terminated TF-1 capacity in all
rate cases (under either section 4 or section 5 of the NGA), including pending
rate cases, during the term of the Discounted Capacity Agreement.

4.                                       Within thirty days of execution of a
memorandum of understanding, Northwest agrees to pursue the tariff changes
necessary to provide for a unilateral evergreen with a five years notice
provision for LS-2F, SGS-2F and TF-2 service such that the conversions
contemplated herein can occur. Northwest is also awaiting a final order to allow
the discounts contemplated herein to occur.

5.                                       Between the date of this Memorandum and
the posting referenced in Article II, Section 2 below, Northwest will not accept
a bid at less than maximum rate for 30,000 Dth/d of Jackson Prairie north
capacity if the resulting contract would have rights extending beyond the later
of November 2009 or the in-service date of the Jackson Prairie deliverability
expansion, nor will Northwest incorporate this capacity into a potential
expansion project.

ARTICLE II
IMPLEMENTATION SCHEDULE AND MECHANICS

1.                                       Within 60 days of the execution of this
Memorandum, Northwest will file with FERC for approval of the prerequisite
tariff changes identified in Article I, Section 4.

2.                                       Within fifteen days after Northwest
receives FERC approval of the Northwest’s discounted capacity tariff change, the
prearranged transaction outlined herein will be posted on Northwest Passage.
Such posting will constitute Cascade’s bid and automatic execution of the
Discounted Capacity Agreement (which will include the on-going Cascade
commitments noted in Article I, Sections 3(vi), through 3(vii) as non­conforming
agreement provisions) and the associated contract term extension amendments.
Additionally, Cascade will concurrently execute a facilities agreement for
reimbursement of the costs of Turnwater Compressor Station modifications
necessary to allow the 30,000 Dth/d under the Discounted Capacity Agreement to
be delivered on a firm basis at the Bremerton/Shelton delivery point.
Northwest’s execution will take place upon award to Cascade, if Cascade is the
successful bidder. Unless Cascade is the successful bidder, the parties
understand that the Discount Capacity Agreement, the facilities agreement and
the contract extensions contemplated herein will not become effective. (Before
amendments can be executed, the existing contracts must be restated using the
current forms of service agreement and the LS-I contract must be converted to an
LS-2F contract.)

3.                                       Along with the prearranged offer
posting, Northwest will post the criteria it will use to evaluate and rank the
bids. Maximum rate bids will be ranked first according to term. Discount rate
bids will be ranked next by total incremental economic value of the bid
represented as a percentage (capped at 100%) of the NPV of a hypothetical
contract for the requested volume and term at maximum rate. All NPV calculations
will be as of the

3


--------------------------------------------------------------------------------




first day of the month in which the open season begins, based on the existing
maximum TF-1 reservation rate (currently $0.2776/Dth) and a monthly discount
factor of 10.99%/12. The total incremental economic value of a bid will be
calculated as follows:

(i)                                     NPV of the guaranteed reservation rate
revenues for the requested capacity over the requested contract term (up to 20
years);

(ii)                                  plus the “adjusted” NPV attributable to
any primary term extensions of existing maximum rate TF-1 contracts offered to
provide supplemental economic value. The NPV for each such contract extension
will be “adjusted” by the ratio of the length (in months) of the offered primary
term extension to 120 months. For example, a 10 year primary term extension
would be attributed full NPV value, while the adjusted value of 5 year and 2
year extensions would be 50% and 20% of full NPV, respectively.

4.                                       As the prearranged shipper, Cascade
will have the right to match the competing bid, if any, that has the greatest
economic value.

5.                                       After award of the capacity and prior
to commencement of service, the executed contracts will be submitted to FERC for
approval of any non-conforming provisions.

ARTICLE III
TERMINATION

1.                                       This Memorandum will terminate if
Northwest receives a competing bid for higher value than Cascade’s prearranged
bid and Cascade elects not to match such higher bid.

2.                                       This Memorandum will terminate if the
prerequisite tariff changes contemplated herein (Article 1, Section 4) are not
approved by the FERC.

3.                                       This Memorandum will terminate upon
Northwest’s execution of the Discounted Capacity Agreement and associated
contract term extension amendments

ARTICLE IV
NO THIRD PARTY BENEFICIARIES

This Memorandum will not create any rights in any third parties, and no
provision will be construed as creating any obligations for the benefit of, or
right in favor of, any person or entity other than Transporter and Shipper.

 

ARTICLE V
NOTIFICATIONS AND COMMUNICATIONS

Except as otherwise provided herein, any notice contemplated or required by this
Memorandum will be in writing, and will be considered duly delivered when sent
by registered or certified mail, or by facsimile, to the appropriate Party at
the appropriate address or phone number, as applicable, set forth below, or at
such other address or phone number as a Party may from time to time designate by
express written notice.

4


--------------------------------------------------------------------------------




 

Northwest Pipeline Corporation
295 Chipeta Way
Salt Lake City, UT 84108
Fax No.: (801) 584-7076
Attn: Ed Brewer and Jane Harrison

 

Cascade Natural Gas Corporation
P.O. Box 24464
Seattle, WA 98124
Fax No: (206) 654-4039
Attn: Jon T. Stoltz

 

ARTICLE VI
ENTIRE AGREEMENT

This Memorandum contains the entire agreement between Transporter and Shipper
with respect to the subject matter hereof, and supersedes any and all prior
agreements, understandings and commitments, whether oral or written, concerning
the subject matter hereof. No amendments to or modifications of this Memorandum
will be effective unless agreed upon in a written instrument executed by
Transporter and Shipper, which expressly refers to this Memorandum.

 

ARTICLE VII
GOVERNING LAW AND DISPUTE RESOLUTION

1.                                       The construction, interpretation, and
enforcement of this Memorandum will be governed by the laws of the State of
Utah, notwithstanding any conflict of law rule, which would refer any matter to
the laws of another jurisdiction.

2.                                       In the event of any dispute arising out
of or relating to this Memorandum which the Parties have been unable to settle
within ten (10) days after the dispute arose, then either Party may refer the
dispute to a meeting of senior management, in which case each Party shall
nominate a senior officer of its management to meet at a mutually agreed time
and place not later than thirty (30) days after the dispute arose to attempt to
resolve the dispute. If a resolution is not reached within sixty (60) days after
the meeting of senior officers, then either Party may refer the dispute to
mediation. The parties will mutually select a mediator, provided that if the
parties cannot mutually agree to a mediator, the mediator shall be the Director
of FERC’s Office of Dispute Resolution Services or successor position to the
extent it is willing to serve in that capacity.

5


--------------------------------------------------------------------------------




 

ARTICLE VIII
COUNTERPARTS

This Memorandum may be executed in one or more counterparts (delivery of which
may be made by facsimile), each of which shall be deemed an original but all of
which together shall constitute one and the same.

 

IN WITNESS WHEREOF, the Parties hereto have caused this Memorandum to be duly
executed as of the day and year first above written.

 

NORTHWEST PIPELINE CORPORATION
By:

 

/s/ Allison G. Bridges

 

Allison G. Bridges
Vice President Commercial Operations

 

CASCADE NATURAL GAS CORPORATION
By:

 

/s/ Jon T. Stoltz

 

Jon T. Stoltz
Senor Vice President, Regulatory & Gas Supply

6


--------------------------------------------------------------------------------




 

EXHIBIT A

TO

MEMORANDUM OF UNDERSTANDING
Dated October 23, 2006

Contract Demand:

30,000 Dth/d

 

 

Primary Receipt Point Maximum Daily Quantity (Dth/d):

 

Jackson Prairie

30,000 Dth/d

 

 

Primary Delivery Point(s) Maximum Daily Delivery Obligation (Dth/d):

 

Bremerton/Shelton Delivery Point

30,000 Dth/d

 

7


--------------------------------------------------------------------------------